Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 2/8/2021.

	The status of the claims is as follows:
		Claim 1-20 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 2/8/2021 has been considered and a copy has been placed in the file.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7, it appears that “close to” is indefinite and fails to clearly set forth the invention.  Instead of “close to”, does the applicant mean –towards--?
In claim 1, line 10, the phraseology “in which the rail is positioned in accordance with a movement of the drive unit” is not readily understood by the Examiner and appears awkward.  It appears that the following language or similar may read better, 
--between an end of the shade bar and the rain upon movement of the drive unit--.

In claim 8, line 7, it appears that “close to” is indefinite and fails to clearly set forth the invention.  Instead of “close to”, does the applicant mean –towards--?
In claim 8, line 10, the phraseology “in which the rail is positioned in accordance with a movement of the drive unit” is not readily understood by the Examiner and appears awkward.  It appears that the following language or similar may read better, 
--between an end of the shade bar and the rain upon movement of the drive unit--.

In claim 15, line 9, it appears that “close to” is indefinite and fails to clearly set forth the invention.  Instead of “close to”, does the applicant mean –towards--?
In claim 15, line 12, the phraseology “in which the rail is positioned in accordance with a movement of the drive unit” is not readily understood by the Examiner and appears awkward.  It appears that the following language or similar may read better, 
--between an end of the shade bar and the rain upon movement of the drive unit--.


Depending on the applicant’s amendments, claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634